DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, Species 2 [Figures 2-3 and 5] in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that Figure 4 should be examined with Figures 2-3 and claims 1-11 and 16-20 read on the elected Species 2 of Figures 2-3.  This is not found persuasive because searching Figures 1 and 4 require additional search in other areas, class/subclass.  Claims 4 and 9 do not read on the elected Species 2 of Figures 2-3.  Claims 1-3, 5-8, 10-11 and 16-20 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galletti et al. [WO 2011/061207 A1.]
Regarding claims 1-2, 5, 7-8, 16-17 and 19, Galletti et al. discloses an inductor/transformer assembly comprising: 
- a magnetic core [20] having opposing first and second plates [base/top] spaced apart from each other and a plurality of cooling pillars extending from the first plate to the second plate, the pillars being positioned such that a network of channels is formed between the plates and the pillars [figure 1]; 
- a conductor structure arranged in a plurality of coils [30, 40, 50], each of the coils being supported by one of the pillars such that the coils are disposed between the first and second plates to be cooled by the channels, wherein each of the coils is wrapped around an exterior of the one of the pillars, wherein the first and second plates and the pillars are formed of a common material; 
- a housing [10] defining an interior, wherein the inductor/transformer is disposed in the interior; and 
- a fan [page 11, lines 2-3] in fluid communication with the interior and configured to circulate air through the channels.
Regarding claims 3 and 20, Galletti et al. inherently discloses the pillars have a cylindrical shape.
Regarding claim 7, Galletti et al. further discloses a circulation device [38, 48, 58] configured to circulate a working fluid through the channels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galletti et al.
Regarding claims 6 and 18, Galletti et al. discloses the claimed invention except for the first plate [or base] and the pillars are integrally formed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the first plate [or base] to the pillars, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 10-11, Galletti et al. discloses different inductor circuits [coils 30, 40, 50.]
The specific coils arrangement and/or connections would have been an obvious design consideration based on the intended applications and/or environment uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837